DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “adjacent the first edge” (line 7-8) is vague and renders the claims indefinite. Claim cites “each of the first and second transparent substrates defining respective opposite first and second edges, the first edges and second edges of the first and second substrates being substantially aligned” (line 2-4), --indicating that there are more than one first edges. It is not clear “the first edge” in line 7-8 corresponding to which one of the first edges. Same to the term of “adjacent the second edge” (line 10-11), which is vague and renders the claims indefinite.

Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). In the present instance, claim of “the second bus spaced apart from the first bus” (line 13) recites the broad recitation, and the claim also recites “the first bus and second bus being spaced apart along widths of the first and second substrates between the respective first and second edges” (line 11-13) which is the narrower statement of the range/limitation.

Claims 2-8 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Wang et al (US 20180196323).

Regarding Claim 1, Wang teaches an electro-optic element (abstract; figs. 1-6) comprising: 

first and second spaced-apart transparent substrates (fig. 3, 100, 320; ¶[0043], line 1-20, electrochromic device 210, counter substrate 320; substrate 100); each of the first and second transparent substrates defining respective opposite first and second edges, the first edges and second edges of the first and second substrates being substantially aligned (fig. 3, left and right edges of 100, 320); 

a first bus including a first electrode disposed along an inner surface of the first substrate adjacent the first edge and a second electrode disposed along an inner surface of the second substrate adjacent the first edge (fig. 5, 144; fig. 1, 100, 144; fig. 3, 100, 210, 320; ¶[0047], line 1-11, Three, four, five or more voltage supply terminals may be connected to either or both of the bus bars 144 and 148. The terminals may be substantially equally spaced apart from its adjacent tern1inals or may have a different spacing); 

a second bus including a first electrode disposed along an inner surface of the first substrate adjacent the second edge and a second electrode disposed along an inner surface of the second substrate adjacent the second edge (fig. 5, 148; fig. 1, 100, 148; fig. 3, 100, 210, 320; ¶[0047], line 1-11, Three, four, five or more voltage supply terminals may be connected to either or both of the bus bars 144 and 148. The terminals may be substantially equally spaced apart from its adjacent tern1inals or may have a different spacing); 
the first bus and second bus being spaced apart along widths of the first and second substrates between the respective first and second edges, the second bus spaced apart from the first bus (fig. 5, 144, 148); and 

an electro-optic medium (fig. 5, 210) disposed between the first and second transparent substrates (fig. 3, 100, 210, 320), including between the first and second electrodes of the first bus and the second bus, respectively (fig. 5, 210, 144, 148; ¶[0043], line 1-6, …includes the substrate 100 and the electrochromic device 210 as illustrated in FIG. 1. The IGU 300 further includes a counter substrate 320; ¶[0042], line 1-5, electrochromic device 210 that includes the layers as described with respect to FIG. 1).

Regarding Claim 2, Wang teaches the electro-optic element of claim 1, wherein a controller is configured to be in selective electrical communication with the first bus and the second bus (fig. 4, 210-- electrochromic device, 430-- controller; fig. 5, 210, 144, 148);
 
wherein the controller is configured to vary a configuration of an electrical connection with the first bus and the second bus and to adjust a relative level of voltage between the first bus and the second bus (¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210; ¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state).

Regarding Claim 3, Wang teaches the electro-optic element of claim 2, wherein the controller is configured to selectively apply a first voltage to the first electrode of the first bus, a second voltage having an opposite polarity to that of the first voltage to both the first electrode of the second bus and the second electrode of the first bus, and no voltage to the second electrode of the second bus (¶[0035], line 1-8, Many different patterns for the continuously graded transmission state can be achieved by the proper selection of voltages on power supply terminals coupled to the bus bars, the number of voltage supply terminals coupled to each bus bar, locations of voltage supply terminals along the bus bars, or any combination thereof), thereby causing a darkened region to extend from the second bus and a transparent region to extend from the first bus, wherein a transition region extends between the darkened region and the transparent region (fig. 12).
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 4, Wang teaches the electro-optic element of claim 2, wherein the controller is configured to selectively apply a first voltage to the first electrode of the first bus and the second electrode of the second bus and to apply a second voltage having an opposite polarity to that of the first voltage to the second electrode of the first bus and the first electrode of the second bus (¶[0035], line 1-8, Many different patterns for the continuously graded transmission state can be achieved by the proper selection of voltages on power supply terminals coupled to the bus bars, the number of voltage supply terminals coupled to each bus bar, locations of voltage supply terminals along the bus bars, or any combination thereof; ¶[0035], line 1-15, The voltages on bus bars may both be positive (1V to 4 V), both negative (-5 V to -2 V), or a combination of negative and positive voltages (-1 V to 2 V)), thereby causing a darkened region to extend from both the first and the second bus (see figs. 9, 11, 13 and 14)
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 5, Wang teaches the electro-optic element of claim 2, further comprising a third bus including a first electrode disposed along an inner surface of the first substrate adjacent a third edge and a second electrode disposed along an inner surface of the second substrate adjacent the third edge (fig. 19, 1912, 1913, 1642; ¶[0047], line 1-11, Three, four, five or more voltage supply terminals may be connected to either or both of the bus bars 144 and 148; --bus bars may have more terminals).

wherein the controller is configured to vary a configuration of an electrical connection with the third bus and to adjust a level of voltage delivered to the third bus (fig. 4, 210-- electrochromic device, 430-- controller; ¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210; ¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state).

Regarding Claims 6-8, Wang teaches the electro-optic element wherein the electro-optic element is disposed in one of a windshield and a side window of a vehicle;  wherein the electro-optic element is disposed in a window assembly of an airplane; wherein the electro-optic element is disposed in a heads-up display in a vehicle.
(---these portions of claims are of intended uses; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 9, Wang teaches an electro-optic assembly (abstract; figs. 1-6), comprising: 

an electro-optic element (fig. 1 and fig. 3, 300) , including:
 
first and second spaced-apart transparent substrates (fig. 3, 100, 320; ¶[0043], line 1-20, electrochromic device 210, counter substrate 320; substrate 100), each of the first and second transparent substrates defining respective opposite first and second edges, the first edges and second edges of the first and second substrates being spaced apart (fig. 3, left and right edges of 100, 320); 

a first bus adjacent the first edges; a second bus adjacent the second edges, the first bus and second bus being spaced apart from and generally parallel to one another (fig. 5, 144, 148); and 

an electro-optic medium (fig. 5, 210) disposed between the first and second transparent substrates (fig. 3, 100, 210, 320) and in electrical communication with the first bus and the second bus (fig. 5, 210, 144, 148); and 

a controller in electrical communication with the first bus and the second bus (fig. 4, 210-- electrochromic device, 430-- controller; fig. 5, 210, 144, 148) and configured to:
 
vary a configuration of an electrical connection with the first bus and the second bus (¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210); and 

adjust a relative level of voltage between the first bus and the second bus (¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state).

Regarding Claim 10, Wang teaches the electro-optic assembly of claim 9, wherein varying the configuration of the electrical connection with the first bus and the second bus includes at least one of:
 
independently connecting and disconnecting the first and second busses with a power source (¶[0035], line 1-8, Many different patterns for the continuously graded transmission state can be achieved by the proper selection of voltages on power supply terminals coupled to the bus bars, the number of voltage supply terminals coupled to each bus bar, locations of voltage supply terminals along the bus bars, or any combination thereof); 

connecting the first and second busses with the power source at opposite polarities (¶[0035], line 1-15, The voltages on bus bars may both be positive (1V to 4 V), both negative (-5 V to -2 V), or a combination of negative and positive voltages (-1 V to 2 V)); and
 
partially connecting one of the first and second busses with the power source.

Regarding Claim 11, Wang teaches the electro-optic assembly of claim 10, 

wherein each of the first bus and the second bus includes a first electrode disposed along an inner surface of the first substrate and a second electrode disposed along an inner surface of the second substrate (fig. 5, 144, 148; ¶[0047], line 1-11, Three, four, five or more voltage supply terminals may be connected to either or both of the bus bars 144 and 148. The terminals may be substantially equally spaced apart from its adjacent tern1inals or may have a different spacing); 

wherein connecting the first and second busses with the power source at opposite polarities includes connecting the first electrode of the first bus to a first pole of the power source and the first electrode of the second bus to an opposite pole of the power source (¶[0035], line 1-15, The voltages on bus bars may both be positive (1V to 4 V), both negative (-5 V to -2 V), or a combination of negative and positive voltages (-1 V to 2 V)); and 

wherein partially connecting one of the first and second busses with the power source includes disconnecting the second electrode of the one of the first and second busses from the power source with the first and second busses connected with the power source at opposite polarities (¶[0071], line 1-7, a relatively negative voltage may be used in the fully bleached state to help the electrochromic device 210 to appear less tinted than if all the voltage supply terminals are a 0 V. For example, the voltage supply terminals 541 and 542 can be at -0.5 V, and the voltage supply terminals can be at 0 V when in the fully bleached state; --supplying 0 V equal to no power connection; ¶[0082], line 18-30, the upper bus bars 1512 and 1514 can be at a fixed potential, such as 0 V, and the lower bus bars 1516 and 1518 can have their voltages selected to achieve a desired light transmission state; ¶[0035], line 1-15, The voltages on bus bars may both be positive (1V to 4 V), both negative (-5 V to -2 V), or a combination of negative and positive voltages (-1 V to 2 V)).

Regarding Claim 12, Wang teaches the electro-optic assembly of claim 9, wherein the controller is configured to:
 
vary the configuration of the electrical connection with the first bus and the second bus to selectively cause sections of the electro-optic medium to independently change between respective darkened and transparent states (figs. 8-14; ¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210; ¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state); and
 
adjust the relative level of voltage between the first bus and the second bus to move a location of at least one transition of the sections relative to the first bus and the second bus (see figs. 8-14).

Regarding Claim 13, Wang teaches the electro-optic assembly of claim 12, wherein the controller is configured to vary the configuration of the electrical connection and adjust the relative level of voltage based on user inputs received regarding the configuration of the sections and the location of the at least one transition (¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210; ¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state; ¶[0036], line 1-8, The electrochromic device can be used as part of a window for a building or a vehicle. The electrochromic device can be used within an apparatus. The apparatus can further include an energy source, an input/output unit, and a control device that controls the electrochromic device. Components within the apparatus may be located near or remotely from the electrochromic device).

Regarding Claim 14, Wang teaches the electro-optic assembly of claim 9, further comprising a third bus including a first electrode disposed along an inner surface of the first substrate adjacent a third edge and a second electrode disposed along an inner surface of the second substrate adjacent the third edge fig. 19, 1912, 1913, 1642; ¶[0047], line 1-11, Three, four, five or more voltage supply terminals may be connected to either or both of the bus bars 144 and 148; --bus bars may have more terminals);

wherein the controller is configured to vary a configuration of an electrical connection with the third bus and to adjust a level of voltage delivered to the third bus (fig. 4, 210-- electrochromic device, 430-- controller; ¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210; ¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state).

Regarding Claim 15, Wang teaches the electro-optic assembly of claim 14, wherein the third bus is spaced apart from the second bus and the first bus; and wherein the first bus is spaced apart from the second bus (fig. 19, 1912- third bus, 1832- first and second bus).

Regarding Claims 16-18, Wang teaches the electro-optic assembly, wherein the electro-optic assembly is disposed in one of a windshield and a side window of a vehicle; wherein the electro-optic assembly is disposed in a window assembly of an airplane; wherein the electro-optic assembly is disposed in a heads-up display in a vehicle.
(---these portions of claims are of intended uses; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 19, Wang teaches a method for defining separate transparent and darkened sections in an electro- optic element (abstract; figs. 1-6), comprising: 

varying a configuration of an electrical connection with a first bus and a second bus on opposite lateral sides of the electro-optic element to selectively cause sections of an electro-optic medium in electrical communication with the first and second busses to independently change between respective darkened and transparent states (fig. 3, 100, 320, 210; fig. 5, 144, 148; figs. 8-14; ¶[0044], line 1-16, The energy source 420 provides energy to the electrochromic device 210 via the control device 430; The control device 430 can include logic to control the operation of the electrochromic device 210; ¶[0034], line 1-21, A set of voltage supply terminals along bus bars can be adjusted to voltages that can range from fully bleached (highest transmission) to fully tinted (lowest transmission state), or anything in between; a continuously graded transmission state across all of the area of the electrochromic device; with a combination of a portion with a substantially uniform transmission state and another portion with a continuously graded transmission state);  and 

adjusting a relative level of voltage between the first bus and the second bus to move a location of at least one transition of the sections relative to the first bus and the second bus (see figs. 8-14; ¶[0035], line 1-8, Many different patterns for the continuously graded transmission state can be achieved by the proper selection of voltages on power supply terminals coupled to the bus bars, the number of voltage supply terminals coupled to each bus bar, locations of voltage supply terminals along the bus bars, or any combination thereof).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Agrawal et al (US 6795226).

Regarding Claim 1, Agrawal teaches an electro-optic element (abstract; figs. 11-13) comprising: 

first and second spaced-apart transparent substrates (fig. 13, 181, 182); each of the first and second transparent substrates defining respective opposite first and second edges, the first edges and second edges of the first and second substrates being substantially aligned (fig. 13, 181, 182); 

a first bus including a first electrode disposed along an inner surface of the first substrate adjacent the first edge and a second electrode disposed along an inner surface of the second substrate adjacent the first edge (fig. 13, 187, 188, A, C at upper portions of 181, 182); 

a second bus including a first electrode disposed along an inner surface of the first substrate adjacent the second edge and a second electrode disposed along an inner surface of the second substrate adjacent the second edge (fig. 13, 187, 188, B, D at lower portions of 181, 182);
 
the first bus and second bus being spaced apart along widths of the first and second substrates between the respective first and second edges, the second bus spaced apart from the first bus (fig. 13, 181, 182, 187s, 188s); and 

an electro-optic medium (fig. 13, 185, 186, ECs) disposed between the first and second transparent substrates (fig. 13, 181, 182), including between the first and second electrodes of the first bus and the second bus, respectively (fig. 13, 185, 186, 187, 188).

Regarding Claim 9, Agrawal teaches an electro-optic assembly (abstract; figs. 11-612), comprising: 

an electro-optic element (fig. 13,  and fig. 3, 180) , including:
 
first and second spaced-apart transparent substrates (fig. 13, 181, 182), each of the first and second transparent substrates defining respective opposite first and second edges, the first edges and second edges of the first and second substrates being spaced apart (fig. 13, 181, 182); 

a first bus adjacent the first edges; a second bus adjacent the second edges, the first bus and second bus being spaced apart from and generally parallel to one another (fig. 13, 187s, 18s8, at upper and lower portions of 181, 182); and 

an electro-optic medium (fig. 13, 185, 186, ECs) disposed between the first and second transparent substrates (fig. 13, 181, 182) and in electrical communication with the first bus and the second bus (fig. 13, 183, 184, 185, 186, 187s, 188s, 193); and 

a controller in electrical communication with the first bus and the second bus (fig. 13, A, B, C, D; fig. 11, A, B, C, D, EC controller) and configured to:
 
vary a configuration of an electrical connection with the first bus and the second bus (fig. 11, EC controller, A, B, C, D and switch 17-20, switch 1-12); and 

adjust a relative level of voltage between the first bus and the second bus (col. 4, line 1-16, controller provides a means to selectively apply a voltage to color the device or heat the device; the controller of this device includes an electrical circuit that may be selectively controlled (i) to cause coloration of the device by creating a voltage potential between at least one of said bus bars contacting a first of the transparent coatings and at least one of the two bus bars…; col. 3, line 50-60, a controller that provides a means for controlling the area of coloration by varying a voltage drop across the portion of the device being controlled. The controller will generally include a switch for applying a voltage between a first of said two bus bars contacting a first of the transparent conductive coatings and an opposing first of said two bus bars contacting a second of the transparent conductive coatings).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872